 

 

 

FUspc SDNY

1 DOCTIM ERT?

. ‘ . 3 eres my at rua ’
UNITED STATES DISTRICT COURT - EL RONICA
SOUTHERN DISTRICT OF NEW YORK | DOC Hr

 

pect ata

«LY FILED

bb

 

: vovrananennremerrcomenrn
Hoar a rs sass ses ss esc s cscs ccs ss x | [DATE FILED: | [LISA FP
. U.S.A. an . Hn cn =e

“WV. me , #19 Cr 709 (JFK)
Robert Hall

 

a annonce Xx

~ The conference has been adjourned from November 18 to December 5, 2019

at 11:00 a.m. The time between November 18 and December 5, 2019 is excluded...

SO ORDERED.

Dated: New York, New York

le rhe Fo ear
“JOHN FP. KEENAN '
United States District Judge

 
